665 S.E.2d 459 (2008)
STATE
v.
Thomas Howard DUNCAN.
No. 91A08.
Supreme Court of North Carolina.
August 8, 2008.
John G. Barnwell, Assistant Attorney General, Jonathan Babb, Special Deputy Attorney General, Rex Gore, District Attorney, for State of NC.
Lis Miles, for Duncan.
The following order has been entered on the motion filed on the 5th day of August 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Duncan) shall have up to and including the 15th day of September 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of August 2008."